Name: EEC-Portugal Joint Committee Decision No 4/81 of 20 July 1981 amending, as regards products sent in small packages to private persons, Article 8 of Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation
 Type: Decision
 Subject Matter: trade policy;  international trade;  consumption;  executive power and public service;  Europe;  European construction
 Date Published: 1981-08-31

 Avis juridique important|21981D0831(26)EEC-Portugal Joint Committee Decision No 4/81 of 20 July 1981 amending, as regards products sent in small packages to private persons, Article 8 of Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation Official Journal L 247 , 31/08/1981 P. 0059JOINT COMMITTEE DECISION No 4/81 of 20 July 1981 amending, as regards products sent in small packages to private persons, Article 8 of Protocol 3 concerning the definition of the concept of "originating products" and methods of administrative cooperationTHE JOINT COMMITTEE,Having regard to the Agreement between the European Economic Community and the Portuguese Republic signed in Brussels on 22 July 1973,Having regard to Protocol 3 on the definition of the concept of "originating products" and methods of administrative cooperation, and in particular Article 28 thereof,Whereas, since Article 8 (2) of Protocol 3 has not been interpreted uniformly, it is necessary to amend the text to ensure that all commercial exports are treated in the same way,HAS DECIDED AS FOLLOWS:Article 1The text of Article 8 (2) of Protocol 3 shall be replaced by the following:"2. The following originating products within the meaning of this Protocol shall, on importation into the Community or into Portugal, benefit from the Agreement without it being necessary to produce either of the documents referred to in paragraph 1:(a) products sent as small packages from private persons to private persons, provided that the value of the products does not exceed 190 ECU;(b) products forming part of travellers' personal luggage, provided that the value of the products does not exceed 550 ECU.These provisions shall be applied only when such products are not imported by way of trade and have been declared as meeting the conditions required for the application of the Agreement, and where there is no doubt as to the veracity of such declaration.Importations which are occasional and consist solely of products for the personal use of the recipients or travellers or their families shall not be considered as importations by way of trade if it is evident from the nature and quantity of the products that no commercial purpose is in view."Article 2This Decision shall enter into force on 1 January 1982.Done at Brussels, 20 July 1981.For the Joint CommitteeThe PresidentPierre DUCHATEAU